Exhibit 10.4

Board of Directors Awards

[g187531kc03i001.jpg]

Date

Notice of Grant – Northwest Airlines Corporation 2007 Stock Incentive Plan

Name

Address1

Address2

 

Award(1)

Grant Date

 

Date

 

 

 

Grant Award Type

 

Non Qualified Stock Option

 

 

 

Units / Shares

 

x,xxx

 

 

 

Exercise Price

 

$   .  (2)

 

 

 

Grant Date Value(3)

 

$xx,xxx

 

Vesting Schedule:

 

(# shares)

 

 

 

- Date

 

x,xxx

- Date

 

x,xxx

- Date

 

x,xxx

- Date

 

x,xxx

- Date

 

x,xxx

- Date

 

x,xxx

- Date

 

x,xxx

Expiration

 

Date

 

--------------------------------------------------------------------------------

(1)  The Award is subject to the terms and conditions set forth in the Terms and
Conditions attached hereto. A copy of the Prospectus relating to the Plan, which
summarizes the provisions of the Plan is also enclosed.

(2)  The Exercise price for the stock option is equal to the fair market value
(FMV) of a share of Northwest Airlines Corporation common stock on the Grant
Date.  FMV, as of a particular date, represents the closing price of a share of
common stock on the New York Stock Exchange (NYSE) on such date (ticker “NWA”).

(3)  Grant Date value is an estimate of the value of the Award as of the Grant
Date.  This value is based on a Black-Scholes valuation using the FMV of a share
of common stock on the Grant Date ($      per share) and a factor of    .  The
Black-Scholes Model uses stock price, expiration date, risk-free rate of return
and volatility to estimate the value of a stock option.

As a member of the Board of Directors of NWA, you are subject to the Company’s
Insider Trading Policy.  You are subject to quarterly limited trading periods
during which you are prohibited from trading in securities of Northwest Airlines
Corporation and you are also required to report any transactions in such
securities pursuant to Section 16 of the Securities Exchange Act of 1934.  See
the enclosed Insider Trading Policy for details.

To access information pertaining to your awards or request additional
information, please contact                                  .

NORTHWEST AIRLINES CORPORATION

By:

 

 

 


--------------------------------------------------------------------------------


NORTHWEST AIRLINES CORPORATION
2007 STOCK INCENTIVE PLAN

FORM OF NON-QUALIFIED STOCK OPTION AWARD

Terms and Conditions

This Terms and Conditions (the “Terms and Conditions”) sets forth the terms
pursuant to which NORTHWEST AIRLINES CORPORATION, a Delaware corporation (the
“Company”), has granted a non-qualified stock option to the non-employee member
of the Board of Directors of the Company (the “Optionee”) whose name is listed
on the Notice of Grant accompanying these Terms and Conditions (the “Notice of
Grant”) pursuant to and subject to the terms and conditions of the Northwest
Airlines Corporation 2007 Stock Incentive Plan (as amended, modified or
supplemented from time to time, the “Plan”).


SECTION 1.  DEFINITIONS

Unless otherwise defined in the Terms and Conditions, all capitalized terms used
herein shall have the meanings attributed to them in the Plan or in the Notice
of Grant.


1.1                                  “COMMON STOCK” SHALL MEAN THE COMMON STOCK,
PAR VALUE $.01 PER SHARE, OF THE COMPANY OR SUCH OTHER SECURITIES OR PROPERTY AS
MAY BECOME SUBJECT TO THE OPTION AS A RESULT OF AN ADJUSTMENT MADE PURSUANT TO
SECTION 13 OF THE PLAN.


1.2                                 “EXPIRATION DATE” SHALL MEAN THE DAY
IMMEDIATELY PRECEDING THE TENTH (10TH) ANNIVERSARY OF THE GRANT DATE.


1.3                                 “GRANT DATE” SHALL MEAN THE DATE OF GRANT OF
THE OPTION SET FORTH ON THE NOTICE OF GRANT ACCOMPANYING THESE TERMS AND
CONDITIONS.


1.4                                 “OPTION” SHALL MEAN THE RIGHT AND OPTION TO
PURCHASE, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THESE TERMS AND
CONDITIONS, ALL OR ANY PART OF THE NUMBER OF SHARES OF COMMON STOCK SPECIFIED IN
THE NOTICE OF GRANT, SUBJECT TO ADJUSTMENT AS SET FORTH IN THE PLAN.


1.5                                 “OPTION PRICE” SHALL MEAN THE PURCHASE PRICE
OF THE SHARES OF COMMON STOCK SUBJECT TO THE OPTION, WHICH SHALL BE EQUAL TO THE
FAIR MARKET VALUE OF A SHARE OF COMMON STOCK AS OF THE GRANT DATE, AS SET FORTH
IN THE NOTICE OF GRANT ATTACHED HERETO.


1.6                                 “SECRETARY” SHALL MEAN THE SECRETARY OF THE
COMPANY.


1.7                                 “VESTING DATE(S)” SHALL MEAN EACH OF THE
VESTING DATES SET FORTH IN SECTION 3.


1.8                                 “VESTED PORTION” SHALL MEAN, AT ANY TIME,
THE PORTION OF THE OPTION WHICH HAS BECOME VESTED AND EXERCISABLE IN ACCORDANCE
WITH SECTIONS 3 AND 4.

2


--------------------------------------------------------------------------------



SECTION 2.  GRANT OF THE OPTION


EFFECTIVE AS OF THE GRANT DATE, THE COMPANY GRANTED TO THE OPTIONEE PURSUANT TO
THE PLAN THE OPTION WITH RESPECT TO THE NUMBER OF SHARES OF COMMON STOCK
SPECIFIED IN THE NOTICE OF GRANT (WHICH SHARES MAY BE ADJUSTED PURSUANT TO
SECTION 13 OF THE PLAN), SUBJECT TO THESE TERMS AND CONDITIONS. THE OPTION IS
INTENDED TO BE A NON-QUALIFIED STOCK OPTION, AND IS NOT INTENDED TO BE TREATED
AS AN OPTION THAT COMPLIES WITH SECTION 422 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


SECTION 3.  VESTING


SUBJECT TO SECTION 4 HEREOF, THE OPTION SHALL VEST AND BECOME EXERCISABLE IN
INSTALLMENTS (EACH INSTALLMENT, A “VESTING PERIOD”) IN ACCORDANCE WITH THE
FOLLOWING:

·                   [insert vesting schedule]


SECTION 4.  TERMINATION OF SERVICE AS A DIRECTOR

4.1                                 Termination of Service as a Director.  In
the event Optionee ceases to be a member of the Company’s Board of Directors for
any reason prior to one or more of the Vesting Dates set forth in Section 3
hereof, then a pro rata share of the portion of the Option subject to vesting on
the next succeeding Vesting Date based on the percentage of the current Vesting
Period that shall have elapsed through the date the Optionee ceased to be a
member of the Board will become immediately vested and exercisable and the
remaining unvested portion of the Option will be canceled immediately upon such
date and the Optionee shall automatically forfeit all rights with respect to
such portion of the Option. 


4.2                                 CHANGE OF CONTROL.  NOTWITHSTANDING ANY
OTHER PROVISION OF THESE TERMS AND CONDITIONS, IN THE EVENT THE OPTIONEE CEASES
TO BE A MEMBER OF THE COMPANY’S BOARD OF DIRECTORS IN CONNECTION WITH A CHANGE
OF CONTROL, 100% OF THE OPTION SHALL IMMEDIATELY VEST AND BECOME FULLY
EXERCISABLE (TO THE EXTENT NOT PREVIOUSLY VESTED AND BECOME EXERCISABLE) AS OF
THE DATE THE OPTIONEE CEASES TO BE A MEMBER OF THE COMPANY’S BOARD OF DIRECTORS
IN CONNECTION WITH THE CHANGE OF CONTROL.


SECTION 5.  EXERCISE OF OPTION


5.1                                 PERIOD OF EXERCISE.  SUBJECT TO THE
PROVISIONS OF THE PLAN AND THESE TERMS AND CONDITIONS, THE OPTIONEE MAY EXERCISE
ALL OR ANY PART OF THE VESTED PORTION OF THE OPTION AT ANY TIME ON OR BEFORE THE
EARLIEST TO OCCUR OF:


(A)                                                       THE EXPIRATION DATE;

3


--------------------------------------------------------------------------------



(B)                                                      IF THE OPTIONEE CEASES
TO BE A MEMBER OF THE COMPANY’S BOARD OF DIRECTORS BY REASON OF THE OPTIONEE’S
DEATH, THE ONE-YEAR ANNIVERSARY OF THE OPTIONEE’S DEATH; AND


(C)                                                       IF THE OPTIONEE CEASES
TO BE A MEMBER OF THE COMPANY’S BOARD OF DIRECTORS FOR ANY REASON OTHER THAN THE
OPTIONEE’S DEATH, NINETY (90) DAYS FOLLOWING THE DATE THE OPTIONEE CEASES TO BE
A MEMBER OF THE COMPANY’S BOARD OF DIRECTORS.


5.2                                 METHOD OF EXERCISE.


(A)                                SUBJECT TO SECTION 5.1, THE VESTED PORTION OF
THE OPTION MAY BE EXERCISED BY DELIVERING TO THE COMPANY (OR ANY STOCK PLAN
ADMINISTRATIVE AGENT APPOINTED BY THE COMPANY) A WRITTEN OR ELECTRONIC NOTICE OF
EXERCISE AND PAYMENT OF THE FULL PRICE OF THE SHARES OF COMMON STOCK BEING
PURCHASED, PURSUANT TO ONE OF THE EXERCISE METHODS DESCRIBED IN SECTION 6.1(D)
OF THE PLAN.


(B)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN OR THE TERMS AND CONDITIONS TO THE CONTRARY, THE OPTION MAY NOT BE
EXERCISED PRIOR TO THE COMPLETION OF ANY REGISTRATION OR QUALIFICATION OF THE
OPTION OR THE SHARES OF COMMON STOCK UNDER APPLICABLE STATE AND FEDERAL
SECURITIES OR OTHER LAWS, OR UNDER ANY RULING OR REGULATION OF ANY GOVERNMENTAL
BODY OR NATIONAL SECURITIES EXCHANGE THAT THE COMMITTEE SHALL IN ITS SOLE
DISCRETION DETERMINE TO BE NECESSARY OR ADVISABLE.


(C)                                  UPON THE COMPANY’S DETERMINATION THAT THE
OPTION HAS BEEN VALIDLY EXERCISED AS TO ANY OF THE SHARES OF COMMON STOCK, THE
COMPANY SHALL ISSUE THE SHARES OF COMMON STOCK IN THE OPTIONEE’S NAME (OR CAUSE
THE COMPANY’S TRANSFER AGENT TO RECORD THE OPTIONEE AS THE OWNER OF SUCH
SHARES).


SECTION 6.  LEGEND ON CERTIFICATES


THE CERTIFICATES REPRESENTING THE SHARES OF COMMON STOCK PURCHASED BY EXERCISE
OF THE OPTION SHALL BE SUBJECT TO SUCH STOP TRANSFER ORDERS AND OTHER
RESTRICTIONS AS THE COMMITTEE MAY DEEM ADVISABLE UNDER THE PLAN OR THE RULES,
REGULATIONS, AND OTHER REQUIREMENTS OF THE SECURITIES AND EXCHANGE COMMISSION,
ANY STOCK EXCHANGE UPON WHICH SUCH SHARES ARE LISTED, AND ANY APPLICABLE FEDERAL
OR STATE LAWS, AND THE COMMITTEE MAY CAUSE A LEGEND OR LEGENDS TO BE PUT ON ANY
SUCH CERTIFICATES TO MAKE APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.


SECTION 7.  TRANSFERABILITY


THE OPTION MAY NOT BE ASSIGNED, ALIENATED, PLEDGED, ATTACHED, SOLD OR OTHERWISE
TRANSFERRED OR ENCUMBERED BY THE OPTIONEE OTHERWISE THAN BY WILL OR BY THE LAWS
OF DESCENT AND DISTRIBUTION, AND ANY SUCH PURPORTED ASSIGNMENT, ALIENATION,
PLEDGE, ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE SHALL BE VOID AND
UNENFORCEABLE AGAINST THE COMPANY OR ANY SUBSIDIARY.  NO SUCH PERMITTED TRANSFER
OF THE OPTION TO HEIRS OR LEGATEES OF THE OPTIONEE SHALL BE EFFECTIVE TO BIND
THE COMPANY UNLESS THE COMPANY SHALL HAVE BEEN FURNISHED WITH WRITTEN NOTICE
THEREOF AND A COPY OF SUCH EVIDENCE AS THE COMPANY MAY DEEM NECESSARY TO
ESTABLISH THE VALIDITY OF THE TRANSFER

4


--------------------------------------------------------------------------------



AND THE ACCEPTANCE BY THE TRANSFEREE OR TRANSFEREES OF THE TERMS AND CONDITIONS
HEREOF.  DURING THE OPTIONEE’S LIFETIME, THE OPTION IS EXERCISABLE ONLY BY THE
OPTIONEE.


SECTION 8.  SECURITIES LAW REQUIREMENTS


BY ACCEPTING THE OPTION, THE OPTIONEE AGREES THAT IF AT THE TIME OF DELIVERY OF
SHARES OF COMMON STOCK FOLLOWING THE EXERCISE OF THE OPTIONS ISSUED HEREUNDER
ANY SALE OF COMMON STOCK IS NOT COVERED BY AN EFFECTIVE REGISTRATION STATEMENT
FILED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), THE OPTIONEE WILL ACQUIRE
THE SHARES OF COMMON STOCK FOR THE OPTIONEE’S OWN ACCOUNT AND WITHOUT A VIEW TO
RESALE OR DISTRIBUTION IN VIOLATION OF THE ACT OR ANY OTHER SECURITIES LAW, AND
UPON ANY SUCH ACQUISITION THE OPTIONEE WILL ENTER INTO SUCH WRITTEN
REPRESENTATIONS, WARRANTIES AND AGREEMENTS AS THE COMPANY MAY REASONABLY REQUEST
IN ORDER TO COMPLY WITH THE TERMS AND CONDITIONS, THE ACT OR ANY OTHER
SECURITIES LAW.


SECTION 9.  OPTION DOES NOT CONFER STOCKHOLDER RIGHTS


THE OPTIONEE SHALL NOT HAVE ANY OF THE RIGHTS OF A STOCKHOLDER OF THE COMPANY
WITH RESPECT TO THE OPTIONS EXCEPT AND TO THE EXTENT THAT, AND UNTIL, SHARES OF
COMMON STOCK ARE DELIVERED IN RESPECT THEREOF FOLLOWING THE EXERCISE OF THE
OPTIONS. THE OPTIONEE SHALL NOT BE ENTITLED TO RECEIVE ANY DIVIDENDS WITH
RESPECT TO THE OPTIONS WHICH BECOME PAYABLE PRIOR TO THE DATE(S) ON WHICH SHARES
OF COMMON STOCK ARE DELIVERED TO THE OPTIONEE, NOR SHALL THE OPTIONEE BE
ENTITLED TO VOTE THE SHARES OF COMMON STOCK COVERED BY THE OPTIONS PRIOR TO THE
DELIVERY OF SUCH SHARES OF COMMON STOCK.


SECTION 10.  GENERAL PROVISIONS


10.1                          THE NOTICE OF GRANT IS MADE PURSUANT TO THE PLAN
AND IS SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF THE PLAN AS IF THE SAME
WERE FULLY SET FORTH HEREIN. BY ACCEPTANCE OF THE OPTION, THE OPTIONEE AGREES TO
BE BOUND BY ALL OF THE TERMS, PROVISIONS, CONDITIONS AND LIMITATIONS OF THE PLAN
AND THE TERMS AND CONDITIONS.  THE OPTIONEE HEREBY ACKNOWLEDGES RECEIPT OF A
COPY OF THE PLAN.


10.2                           THE OPTIONEE SHALL BE RESPONSIBLE FOR ANY AND ALL
TAXES IMPOSED, ASSESSED OR LEVIED IN CONNECTION WITH THE OPTION.


10.3                           THE HEADINGS OF SECTIONS HEREIN ARE INCLUDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT AFFECT THE MEANING OF ANY OF
THE PROVISIONS OF THE TERMS AND CONDITIONS.


10.4                         THE TERMS AND CONDITIONS MAY BE AMENDED ONLY BY A
WRITING EXECUTED BY THE COMPANY AND THE OPTIONEE WHICH SPECIFICALLY STATES THAT
IT IS AMENDING THE TERMS AND CONDITIONS.


10.5                         THE LAWS OF THE STATE OF DELAWARE SHALL GOVERN THE
INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS AND CONDITIONS REGARDLESS
OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF LAWS.

5


--------------------------------------------------------------------------------



10.6                         ANY SUIT, ACTION OR PROCEEDING AGAINST THE OPTIONEE
WITH RESPECT TO THE TERMS AND CONDITIONS, OR ANY JUDGMENT ENTERED BY ANY COURT
IN RESPECT OF ANY THEREOF, MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION
IN THE STATE OF MINNESOTA, AS THE COMPANY MAY ELECT IN ITS SOLE DISCRETION, AND
THE OPTIONEE HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS FOR
THE PURPOSE OF ANY SUCH SUIT, ACTION, PROCEEDING OR JUDGMENT.


10.7                           IN THE EVENT THAT ANY PROVISION OF THE TERMS AND
CONDITIONS SHALL BE HELD BY ANY COURT OF COMPETENT JURISDICTION ILLEGAL, INVALID
OR UNENFORCEABLE FOR ANY REASON, SUCH PROVISION SHALL BE FULLY SEVERABLE, BUT
SHALL NOT AFFECT THE REMAINING PROVISIONS OF THE TERMS AND CONDITIONS AND THE
TERMS AND CONDITIONS SHALL BE CONSTRUED AND ENFORCED AS IF THE ILLEGAL, INVALID
OR UNENFORCEABLE PROVISION HAD NEVER BEEN INCLUDED HEREIN.


10.8                         ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREIN SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF
DELIVERED BY HAND (WHETHER BY OVERNIGHT COURIER OR OTHERWISE) OR SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, TO THE
PARTY TO WHOM IT IS DIRECTED:

If to the Company, to it at the following address (unless the Company informs
the Optionee of an alternative address and/or agent for notification purposes):

Northwest Airlines Corporation

2700 Lone Oak Parkway

Dept. A1180

Eagan, MN  55121

Attn:  Secretary

If to the Optionee, to him or her at the address set forth on the Notice of
Grant; or at such other address as the Company or the Optionee shall from time
to time specify by notice in writing to the other.


10.9                         THE NOTICE OF GRANT MAY BE EXECUTED ELECTRONICALLY
AND/OR IN TWO OR MORE COUNTERPARTS, BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE
BUT ONE AND THE SAME INSTRUMENT.

6


--------------------------------------------------------------------------------